     Case 3:19-cv-00423 Document 79 Filed 09/18/20 Page 1 of 1 PageID #: 2219




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 HUNTINGTON DIVISION

HERSHEL WOODROW WILLIAMS,

                             Plaintiff,

v.                                                  CIVIL ACTION NO. 3:19-cv-00423

BRYAN MARK RIGG, et al.,

                             Defendants.


                                            ORDER

        On September 18, 2020, the Court held a telephonic status conference with the parties.

For the reasons more fully stated on the record at that conference, the Court STAYS this action

for 30 days.   Before this 30-day period elapses, the Court will HOLD a telephonic status

conference on Thursday, October 15, 2020 at 2:00 p.m. to discuss the current status of the case.

The call-in information for the call is as follows: 703-724-3100, then dial 4002661# to be placed

on hold pending the start of the call. The Clerk is DIRECTED to remove this case from the

Court’s active docket.

        IT IS SO ORDERED.

        The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                            ENTER:         September 18, 2020
